   Case: 1:18-cv-07787 Document #: 39 Filed: 01/16/19 Page 1 of 1 PageID #:5429




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

BULGARI, S.p.A.,
                                                         Case No. 18-cv-07787
                       Plaintiff,
                                                         Judge John Z. Lee
       v.
                                                         Magistrate Judge Jeffrey T. Gilbert
XIA WANG, et al.,

                       Defendants.


                     NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff Bulgari,

S.p.A. (“Bulgari”) hereby dismisses this action with prejudice as to the following Defendants:

               Defendant Name                                        Line No.
                 charmday88                                            155
               eshoppingstar75                                         157
                lastnightlover                                         158
                noiseloveikun                                          163
                zhifa_us2015                                           164
                  lvyangzhi                                            242
                  Sweethom                                             273

Dated this 16th day of January 2019.         Respectfully submitted,

                                             /s/ Allyson M. Martin
                                             Amy C. Ziegler
                                             Justin R. Gaudio
                                             Allyson M. Martin
                                             Greer, Burns & Crain, Ltd.
                                             300 South Wacker Drive, Suite 2500
                                             Chicago, Illinois 60606
                                             312.360.0080 / 312.360.9315 (facsimile)
                                             aziegler@gbc.law
                                             jgaudio@gbc.law
                                             amartin@gbc.law

                                             Attorneys for Plaintiff Bulgari, S.p.A.
